UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- x
                                                                :
CURBY DARNLEY, pro se,                                          :
                                                                :
                                    Debtor-Appellant,           :
                                                                :     SUMMARY ORDER
                          -against-                             :      06-CV-4265 (DLI)
                                                                :
AMERIQUEST MORTGAGE CO.,                                        :
                                                                :
                                    Appellee.                   :
--------------------------------------------------------------- x

DORA L. IRIZARRY, United States District Judge:

        On January 8, 2010, this Court issued an order affirming a 2006 order issued by the United

States Bankruptcy Court for the Eastern District of New York denying pro se debtor-appellant

Curby Darnley’s motion to reopen a chapter 13 case to vacate a judgment of foreclosure and

reinstate the matter on the calendar. Dkt. Entry No. 28. On January 25, 2010, Darnley untimely

moved for reconsideration of this Court’s dismissal of his appeal, alleging the Court purportedly

overlooked certain evidence in its consideration of the record on appeal. Dkt. Entry No. 30. In

light of Darnley’s pro se status, the Court considered the reconsideration motion despite its

untimeliness, and denied it on March 17, 2010. Dkt. Entry No. 34.

        On April 23, 2010, Darnley appealed this Court’s March 17, 2010 Order. Dkt. Entry No.

35. On October 26, 2010, the Second Circuit Court of Appeals dismissed Darnley’s appeal as

frivolous. Dkt. Entry No. 36. On May 3, 2019, Darnley once again untimely moved for

reconsideration and for restoration of this action to the calendar, based on allegedly newly

discovered evidence. Dkt. Entry No. 38. For the reasons set forth below, Darnley’s motion is

denied in its entirety.
                                              Legal Standard

       Pro se submissions are construed “liberally and interpret[ed] . . . to raise the strongest

arguments that they suggest.” Pabon v. Wright, 459 F.3d 241, 248 (2d Cir. 2006) (quotation marks

and citation omitted). Even so, “pro se status does not exempt a party from compliance with

relevant rules of procedural and substantive law[.]” Triestman v. Fed. Bureau of Prisons, 470 F.3d

471, 477 (2d Cir. 2006) (citation and quotation marks omitted). Nor are pro se litigants permitted

to make “frivolous or vexatious filings[.]” Id. (citation omitted).

       Courts consider a motion to restore an action to the calendar as a motion to reconsider.

Fischer v. Talco Trucking, Inc., 2010 WL 409104, at *1 (E.D.N.Y. Jan. 27, 2010) (interpreting a

pro se plaintiff’s motion to “[r]estore to the [c]alendar” as a motion for reconsideration). Motions

for reconsideration are governed by Local Civil Rule 6.3 and are entrusted to the discretion of the

court. McCarthy v. Manson, 714 F.2d 234, 237 (2d Cir. 1983). In general, “[t]he standard for

granting [a motion for reconsideration] is strict, and reconsideration will generally be denied unless

the moving party can point to controlling decisions or data that the court overlooked–matters, in

other words, that might reasonably be expected to alter the conclusion reached by the court.”

Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). In addition, the moving party must

demonstrate that the factual matters or controlling precedent overlooked by the court “were

presented to it on the underlying motion.” Accelecare Wound Ctr., Inc. v. Bank of N.Y., 2009 WL

2482151, at *1 (S.D.N.Y. Aug. 11, 2009). Furthermore, reconsideration is justified on the

following grounds: “an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest injustice.” Hinds Cty., Miss. v. Wachovia Bank

N.A., 708 F. Supp.2d 348, 369 (S.D.N.Y. 2010) (quoting Virgin Atl. Airways, Ltd. v. Nat’l

Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)).




                                                  2
                                                 Discussion

       A court’s reconsideration of an earlier order is an “extraordinary remedy to be employed

sparingly in the interests of finality and conservation of scarce judicial resources.” In re Health

Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp.2d 613, 614 (S.D.N.Y. 2000) (internal quotation marks

and citation omitted). Motions for reconsideration are not the proper forum to obtain a “second

bite at the apple.” Tsitrin v. Vitaliano, 2013 WL 4069527, at *2 (E.D.N.Y. Aug. 12, 2013) (internal

quotations omitted). Reconsideration is not a proper tool to repackage and relitigate arguments

and issues already considered by the court in deciding the original motion. United States v. Gross,

2002 WL 32096592, at *4 (E.D.N.Y. Dec. 5, 2002). Nor is it proper to raise new arguments and

issues. Id. In the interests of finality, Local Civil Rule 6.3 requires that “[a] notice of motion for

reconsideration. . . be served within fourteen (14) days after the entry of the court’s determination

of the original motion.”

       As an initial matter, Darnley’s motion for reconsideration is untimely as it was filed years

past the fourteen-day deadline imposed by Local Civil Rule 6.3. Notably, his pro se status does

not exempt him from complying with the deadline imposed by the rule. Even if the Court were to

consider his untimely motion in deference to his pro se status, Darnley has not identified any

arguments or controlling decisions this Court has overlooked.           Darnley has not cited any

intervening change in the applicable law, submitted new evidence, or demonstrated a need to

correct a clear error to prevent manifest injustice. Darnley merely seeks to relitigate his appeal

and this Court’s prior orders. Accordingly, his motion for reconsideration is denied as untimely

and utterly without merit.




                                                  3
       A review of the docket reveals that this is Darnley’s fourth untimely and meritless motion

for reconsideration. Darnley is admonished not to file any more such motions or else he shall be

subject to sanctions.

       The court certifies pursuant to 28 U.S.C. §1915(a)(3) that any appeal from this Order would

not be taken in good faith and, therefore, in forma pauperis status is denied for purpose of an

appeal. See, Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


 SO ORDERED.

 Dated: Brooklyn, New York
        March 30, 2020
                                                       _____________/s/______________
                                                             DORA L. IRIZARRY
                                                          United States District Judge




                                                4
